Case: 20-128     Document: 5     Page: 1     Filed: 06/18/2020




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

               In re: VINODH RAGHUBIR,
                          Petitioner
                   ______________________

                         2020-128
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Federal Claims in No. 1:20-cv-00388-EGB, Senior
Judge Eric G. Bruggink.
                 ______________________

                      ON PETITION
                  ______________________

PER CURIAM.
                         ORDER
    Vinodh Raghubir currently has a case pending before
the United States Court of Federal Claims. He now peti-
tions for a writ of prohibition, asking this court to “prohibit
conduct pursuant to ‘the conspiracy to predetermine the
outcome of judicial proceedings’ throughout proceedings
now involving the Federal Court of Claims.”
     Like a writ of mandamus, a writ of prohibition is a
drastic remedy that is available only when a petitioner has
a clear and indisputable right to relief and no adequate al-
ternative legal channels through which to obtain that re-
lief. See Cheney v. U.S. Dist. Court for the Dist. of
Case: 20-128      Document: 5   Page: 2   Filed: 06/18/2020




2                                          IN RE: RAGHUBIR




Columbia, 542 U.S. 367, 380–81 (2004); In re Missouri, 664
F.2d 178, 180 (8th Cir. 1981). Mr. Raghubir has not
demonstrated that an appeal from an eventual final judg-
ment of the Court of Federal Claims would be inadequate
or that he has a clear and indisputable right to relief.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                FOR THE COURT

           June 18, 2020        /s/ Peter R. Marksteiner
              Date              Peter R. Marksteiner
                                Clerk of Court

    s24